Name: Council Implementing Regulation (EU) 2015/828 of 28 May 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  documentation;  civil law;  Asia and Oceania
 Date Published: nan

 29.5.2015 EN Official Journal of the European Union L 132/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/828 of 28 May 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation, one person should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) One person should no longer be kept on the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (4) Following the judgment of the General Court of 9 July 2014 in joined cases T-329/12 and T-74/13, Mazen Al-Tabbaa v Council (2), and the judgment of the General Court of 26 February 2015 in case T-652/11, Bassam Sabbagh v Council (2), Mazen Al-Tabbaa and Bassam Sabbagh are not included on the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (5) The information relating to certain persons listed in Annex II to Regulation (EU) No 36/2012 should be updated. (6) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 16, 19.1.2012, p. 1. (2) Not yet published. ANNEX I. The following person is added to the list of persons set out in Section A of Annex II to Regulation (EU) No 36/2012: Name Identifying information Reasons Date of listing 206. General Muhamad ( ) (a.k.a. Mohamed, Muhammad) Mahalla ( ) (a.k.a. Mahla, Mualla, Maalla, Muhalla) Born in Jableh/Lattakia Province. Head of the Syrian Military Intelligence (SMI), Branch 293 (Internal Affairs), since April 2015. Responsible for repression and violence against the civilian population in Damascus/ Damascus countryside. Former Deputy Head of Political Security (2012), Officer of the Syrian Republican Guard and Vice-Director of the Political Security Directorate. Head of Military Police, Member of the National Security Bureau. 29.5.2015 II. The entry concerning the following person is deleted from the list of persons set out in Section A of Annex II to Regulation (EU) No 36/2012: No 11. Rustum () Ghazali () III. The entries concerning the persons listed below, as set out in Section A of Annex II to Regulation (EU) No 36/2012, are replaced by the following entries: Name Identifying information Reasons Date of listing 3. Ali ( ) Mamluk ( ) (a.k.a. Mamlouk) Date of birth: 19 February 1946; Place of birth: Damascus; Diplomatic passport No 983 Director of the National Security Bureau. Former Head of Syrian Intelligence Directorate (GID) involved in violence against demonstrators. 9.5.2011 6. Muhammad ( ) Dib ( ) Zaytun ( ) (a.k.a. Mohammed Dib Zeitoun; a.k.a. Mohamed Dib Zeitun) Date of birth: 20 May 1951; Place of birth: Damascus; Diplomatic passport No D000001300 Head of General Security Directorate; involved in violence against demonstrators. 9.5.2011 16. Faruq ( ) (a.k.a. Farouq, Farouk) Al Shar' ( ) (a.k.a. Al Char', Al Shara', Al Shara) Date of birth: 10 December 1938 Former Vice-President of Syria; involved in violence against the civilian population 23.5.2011 37. Brigadier-General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Former Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 42. Brigadier-General Nawful ( ) (a.k.a. Nawfal, Nofal, Nawfel) Al-Husayn ( ) (a.k.a. Al-Hussain, Al-Hussein) Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 44. Brigadier-General Muhammed ( ) (a.k.a. Muhamad) Zamrini ( ) (a.k.a. Zamreni) Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 53. Adib ( ) Mayaleh ( ) (a.k.a. AndrÃ © Mayard) Born: 15 May 1955 Place of birth: Bassir Adib Mayaleh is responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria. 15.5.2012 55. Colonel Lu'ai ( ) (a.k.a. Louay, Loai) al-Ali ( ) Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 80. Brigadier Nazih ( ) (a.k.a. Nazeeh) Hassun ( ) (a.k.a. Hassoun) Head of Syrian Military Intelligence, Damascus Countryside/Rif Dimashq Branch, former Syrian Air Force Intelligence. Military official involved in the violence in Homs. 1.12.2011 137 Brigadier General Ibrahim ( ) Ma'ala ( ) (a.k.a. Maala, Maale, Ma'la) Head of branch 285 (Damascus) of the General Intelligence Directorate (replaced Brig. Gen. Hussam Fendi at end 2011). Responsible for the torture of opponents in custody. 24.7.2012